United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3839
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Javier Garcia Alvarez,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 18, 2011
                                Filed: August 31, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Javier Garcia Alvarez was charged with transporting illegal aliens within the
United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii). The charge arose after a
van carrying illegal aliens was involved in a crash with another vehicle in Marshall
County, Iowa. Garcia Alvarez moved to suppress his post-accident statements to law
enforcement officers at the emergency room, because he was not first advised of his
rights under Miranda v. Arizona, 384 U.S. 436 (1966). The district court1 denied the
motion and the matter proceeded to trial. A jury found Garcia Alvarez guilty of the

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
charge, and the court sentenced him to 40 months in prison, varying upward from the
advisory Guidelines range of 27-33 months. On appeal, his counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the court erred in denying the suppression motion and that the sentence is
unreasonable.

       We find no error in the denial of the motion to suppress because we agree with
the district court that the evidence at the suppression hearing showed that Garcia
Alvarez was not in custody when he made the statements. See United States v.
Muhlenbruch, 634 F.3d 987, 995-96 (8th Cir. 2011), petition for cert. filed, No.
10-11208 (U.S. June 22, 2011); United States v. New, 491 F.3d 369, 373-74 (8th Cir.
2007). As to the sentence, we conclude that it is not unreasonable: the court correctly
calculated the advisory Guidelines range, properly considered the 18 U.S.C. § 3553(a)
sentencing factors and all relevant information about Garcia Alvarez, and sufficiently
explained the reasons for the sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc); United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.
2007); United States v. Garnette, 474 F.3d 1057, 1060 (8th Cir. 2007).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-